


110 HR 2365 IH: To amend title 35, United States Code, to limit damages

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2365
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Boucher (for
			 himself, Mr. Goodlatte, and
			 Mr. Chabot) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 35, United States Code, to limit damages
		  and other remedies with respect to patents for tax planning
		  methods.
	
	
		1.Limitation on damages and
			 other remedies with respect to patents for tax planning methods
			(a)LimitationSection 287 of title 35, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(d)(1)With respect to the use by a taxpayer or a
				tax practitioner of a tax planning method that constitutes an infringement
				under subsection (a) or (b) of section 271, the provisions of sections 281,
				283, 284, and 285 shall not apply against the taxpayer, the tax practitioner,
				or any related professional organization with respect to such tax planning
				method.
						(2)For the purposes of this subsection—
							(A)the term tax planning method
				means a plan, strategy, technique, or structure that is designed to reduce,
				minimize, or defer, or has, when implemented, the effect of reducing,
				minimizing or deferring, a taxpayer’s tax liability, but does not include the
				use of tax preparation software or other tools used solely to perform or model
				mathematical calculations or prepare tax or information returns;
							(B)the term taxpayer means an
				individual, entity, or other person (as defined in section 7701 of the Internal
				Revenue Code of 1986) that is subject to taxation directly, is required to
				prepare a tax return or information statement to enable one or more other
				persons to determine their tax liability, or is otherwise subject to a tax
				law;
							(C)the terms tax, tax
				laws, tax liability, and taxation refer to any
				Federal, State (as defined in subsection (c)(2)(G)), county, city,
				municipality, or other governmental levy, assessment, or imposition, whether
				measured by income, value, or otherwise;
							(D)the term tax practitioner
				means any natural person who provides advice and consultation to a taxpayer
				with respect to a tax planning method or who is acting under the direction of
				such person in connection with the development or use of a tax planning
				method;
							(E)the term related professional
				organization means an entity with which a tax practitioner has a
				professional affiliation under which the tax practitioner may provide advice
				and consultation with respect to a tax planning method, including a law firm,
				accounting firm, or a bank; and
							(F)the term professional
				affiliation means an employment or contractual relationship or
				partnership or other ownership
				interest.
							.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of the enactment of this Act and
			 shall apply to any action for patent infringement that is filed on or after
			 that date.
			
